Name: Council Directive 74/412/EEC of 1 August 1974 amending, for the first time, Council Directive No 70/357/EEC on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: nan
 Date Published: 1974-08-12

 Avis juridique important|31974L0412Council Directive 74/412/EEC of 1 August 1974 amending, for the first time, Council Directive No 70/357/EEC on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption Official Journal L 221 , 12/08/1974 P. 0018 - 0018 Finnish special edition: Chapter 13 Volume 4 P. 0057 Greek special edition: Chapter 03 Volume 11 P. 0040 Swedish special edition: Chapter 13 Volume 4 P. 0057 Spanish special edition: Chapter 13 Volume 4 P. 0030 Portuguese special edition Chapter 13 Volume 4 P. 0030 ++++COUNCIL DIRECTIVE OF 1 AUGUST 1974 AMENDING , FOR THE FIRST TIME , COUNCIL DIRECTIVE NO 70/357/EEC ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE ANTIOXIDANTS AUTHORIZED FOR USE IN FOODSTUFFS INTENDED FOR HUMAN CONSUMPTION ( 74/412/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS ARTICLE 2 OF COUNCIL DIRECTIVE NO 70/357/EEC ( 1 ) OF 13 JULY 1970 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE ANTIOXIDANTS AUTHORIZED FOR USE IN FOOD INTENDED FOR HUMAN CONSUMPTION , PERMITS MEMBER STATES FOR A PERIOD OF THREE YEARS FOLLOWING THE NOTIFICATION OF THE SAID DIRECTIVE TO MAINTAIN THE PROVISIONS OF THEIR NATIONAL LAWS AUTHORIZING THE USE IN FOODSTUFFS OF CALCIUM DISODIUM ETHYLENE DIAMINE TETRA-ACETATE , PROPYL GALLATE AND L-ASCORBIC ACID ESTERS OF THE UMBRANCHED FATTY ACIDS C14 AND C18 ; WHEREAS ANNEX VII , CHAPTER IX , 3 OF THE ACT OF ACCESSION ( 2 ) PERMITS THE NEW MEMBER STATES , UP TO AND INCLUDING 31 DECEMBER 1977 , TO MAINTAIN IN FORCE THE PROVISIONS OF THEIR NATIONAL LAWS EXISTING ON THE DATE OF ACCESSION RELATING TO THE USE IN FOODSTUFFS OF PROPYL GALLATE ; WHEREAS THE TECHNOLOGICAL USEFULNESS OF THESE SUBSTANCES IN FOOD HAS BEEN DEMONSTRATRED WITHIN THE COMMUNITY ; WHEREAS THE LAWS OF CERTAIN MEMBER STATES STILL PERMIT THE USE OF THESE SUBSTANCES ; WHEREAS THE SITUATION MUST BE REVIEWED IN THE LIGHT OF THE MOST RECENT SCIENTIFIC AND TOXICOLOGICAL INFORMATION ; WHEREAS THE SCIENTIFIC COMMITTEE FOR FOOD , INSTITUTED BY COMMISSION DECISION OF 16 APRIL 1974 ( 3 ) , HAS NOT YET FULLY CONSIDERED THIS INFORMATION ; WHEREAS IT IS THEREFORE NOT POSSIBLE TO TAKE A FINAL DECISION AS TO WHETHER OR NOT THE USE OF THESE SUBSTANCES SHOULD BE AUTHORIZED WITHIN THE COMMUNITY , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE FIRST PARAGRAPH OF ARTICLE 2 OF DIRECTIVE NO 70/357/EEC SHALL BE REPLACED BY THE FOLLOWING TEXT WITH EFFECT FROM 13 JULY 1974 : " BY WAY OF DEROGATION FROM ARTICLE 1 , MEMBER STATES MAY MAINTAIN THE PROVISIONS OF THEIR NATIONAL LAWS PERMITTING THE USE IN FOODSTUFFS OF CALCIUM DISODIUM ETHYLENE DIAMINE TETRA-ACETATE , PROPYL GALLATE AND L-ASCORBIC ACID ESTERS OF THE UNBRANCHED FATTY ACIDS C14 AND C18 UNTIL 31 DECEMBER 1977 . " ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 1 AUGUST 1974 . FOR THE COUNCIL THE PRESIDENT B . DESTREMAU ( 1 ) OJ NO L 157 , 18 . 7 . 1970 , P . 31 . ( 2 ) OJ NO L 73 , 27 . 3 . 1972 , P . 14 . ( 3 ) OJ NO L 136 , 20 . 5 . 1974 , P . 1 .